EXHIBIT E

|.b

(D\'|O\U'|

 

13

14`
15

16`
17
18
19
20
21
22
23
24
25

 

Dr. James Lamousin November 27, 2018

Page 1

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT l
NORTHERN DIVISION

UNITED STATES OF AMERICA

PLAINTIFF
V. CAUSE NO. 3:16-CV-622-CWR-FKB
STATE OF MISSISSIPPI

DEFENDANT

*'k'k**'k*'k*'k'k~k***'k'k*~k~k'k*'k~k*~k'k*'k~k~k'k***'k'k***

DEPOSITION OF DR. JAMES LAMOUSIN |

*'k'k*~k~k***'k~k'k*****~k'k***'k'k'k*****'k~k~k****'k~k* `

Taken at Phelps Dunbar
4270 I-55 North,
Jackson, MiSSiSSippi,

On Tuesday, November 27, 2018,

beginning at approximately 8:56 a.m. |

(Appearances Noted Herein)

Reported By:
Kelly M. Powell, CCR, #1692 |

WWW.CapitalReportingCompany.com
202-857-3376

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Dr. James Lamousin November 27, 2018

Page 27

what I'm doing at the hospital. At Pine Belt I `
worked to keep them out of the hospital, and at
the hospital, I work to get them stable enough to |
where they don't have to come back.

Q. What did you do to keep individuals out
of the state hospital? |

A. Medication, individual therapy with the
therapists. A lot of times I would go in when
they're doing individual therapy and talk with
them about some information. If they have a
therapist already, I -~ if they have a therapist
already, I will go in there and together we would `
talk with the patient. The therapists are always
welcome to come in my office and say, I'm having `
this problem with this patient. I look to see if
a medication might be the answer or if there is a l
psychosocial answer to it or if there is some type `
of support services that could be provided.

Q. What sort of support services would help
an individual stay out of the state hospital?

MR. GILMORE: ObjeCt.

Q. (By Mr. Schutzer) You can answer.

A. It depends on the situation. For `
example, you may be able to have a -- not social
worker. What are they? Case managers go out `

wWW.CapitalReportingCompany.com
202-857-3376

10

ll

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Dr. James Lamousin November 27, 2018

Page 28

there on a ~~ more frequently, is a possibility.
Sometimes it's just a matter of a few more phone

calls and sometimes it works and sometimes it

doesn't.

Q. Any other interventions that you
could --

A. Medication interventions. Encouraging
them to take their medications. Possibly working

to get them out of a chaotic home environment, if
that's an issue. Possibly working to get them in
a group home to provide more structure. It's --
it -- in psychiatry, you have to make a unique
solution for every problem because these problems
are -- involve people, each problem is unique and
it requires a unique answer. We're different from
other specialties. If I was a cardiologist, I
would be able to -- I've got certain medications.
A heart is basically a meat pump with four valves
and a primitive electrical system. The brain is
so complicated. We're going to be vastly
different in psychiatry a hundred years from where
we are now. It is -- but because of where we're
at right now, we do swim in a sea of gray. We
have to deal with families that may be supportive,

may not be supportive. Medications that are

Www.CapitalReportingCompany.com
202-857-3376

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Dr. James Lamousin November 27, 2018

Page 29

getting more helpful all the time but sometimes
aren't as helpful as I would like. We have to
deal with financial issues that the person may
have. We may have to deal with old traumas, that
the patient has, and all of those are addressed.
Actually, both inpatient and outpatient, we have
to look at.

Q. Are there supports that could be
provided to family members to assist those family

members in supporting their loved ones with mental

illness?
MR. GILMORE: Objection.
Q. (By Mr. Schutzer) You can answer.
A. A lot of times you actually need to get
the families in therapy also. You can have

caregiver fatigue, you can get burnt out, but also
you will have just non-supportive family also you
have to deal with. And, at that point, you have
to say, since mama is not going to be supportive
on this, what's the best fit that we can do for
this situation? You know, is it something that --
what is the patient willing to entertain, because
this is his family or her family. And so you try
to find an answer that's doable, given the

psychosocial constraints of the situation.

WWW.CapitalReportingCompany.com
202-857-3376

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Dr. James Lamousin November 27, 2018

Page 52
A- _
Q. And what does page 5 say?
A. Okay. Let's see. First admission

7/-/12 to 9/-/12. He was admitted after ten
days at CSU. Dr. Bilal admitted. I never saw
this patient. Apparently, it's felt by Dr. Bilal
that he would do better with less restriction,
factors that she could -- and the factors that she
could treat have been treated. So there are times
when people would come in to the CSU and they've
been there for a while and they've gotten better.
And, you know, they come in and you wonder why
they meet criteria -- do they meet criteria or
not. But they'll come in well enough to where
they could have been sent outpatient and they will
be sent to us. But it would be helpful if there
was a way to review that beforehand so that they
could go out to outpatient services instead of
come to us, for a subset of patients.

Q. I just want to correct the record. I
referred to this as page 5, it's actually page 4.

So based on what you just said for

Mr. _ 2012 admission, is it your opinion
that that individual -- that he was appropriate

for admission at the time he was admitted to South

www.CapitalReportingCompany.com
202-857-3376

